UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CHRISTOPHER LANGDON,                   
                Plaintiff-Appellant,
                 v.
ED GARNER, JR.; STATE OF NORTH
CAROLINA; ROY COOPER; T. L.               No. 02-1391
MALONEE; PHILLIP JACKSON;
BERNADINE BALLANCE; NORTH
CAROLINA INDUSTRIAL COMMISSION,
             Defendants-Appellees.
                                       
CHRISTOPHER LANGDON,                   
                Plaintiff-Appellant,
                 v.
ROY COOPER, The North Carolina
Attorney General; THE STATE OF            No. 02-1392
NORTH CAROLINA; THE SUPREME
COURT OF NORTH CAROLINA; NORTH
CAROLINA COURT OF APPEALS,
             Defendants-Appellees.
                                       
CHRISTOPHER LANGDON,                   
                Plaintiff-Appellant,
                 v.
                                          No. 02-1529
NORTH CAROLINA DEPARTMENT OF
TRANSPORTATION; LYNDO TIPPETT,
             Defendants-Appellees.
                                       
2                         LANGDON v. GARNER
           Appeals from the United States District Court
           for the District of North Carolina, at Raleigh.
             Terrence W. Boyle, Chief District Judge.
    (CA-01-746-BO-5-3, CA-01-816-BO-5-3, CA-01-906-BO-5-3)

                   Submitted: September 20, 2002

                      Decided: October 7, 2002

        Before NIEMEYER and MOTZ, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Christopher Langdon, Appellant Pro Se. Adrian Phillips, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Caro-
lina; Robert Orr Crawford, III, Lisa Carol Glover, NORTH CARO-
LINA DEPARTMENT OF TRANSPORTATION, Raleigh, North
Carolina, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   In these consolidated appeals, Christopher Langdon appeals the
district court’s orders dismissing his three separate civil actions under
42 U.S.C. § 1983 (2000). On appeal, Langdon contends the district
                         LANGDON v. GARNER                            3
court erred in dismissing each of his complaints. For the following
reasons, we affirm.

   With respect to the district court’s dismissal of Langdon’s com-
plaint in No. 02-1391, we have reviewed Langdon’s pleadings in
accordance with Haines v. Kerner, 404 U.S. 519 (1972), and find no
reversible error. Accordingly, we affirm the dismissal of that com-
plaint on the reasoning of the district court. See Langdon v. Garner,
Nos. CA-01-746-BO-5-3 (E.D.N.C. Feb. 28, 2002).

   Nor do we find reversible error in the dismissal of Langdon’s com-
plaint in No. 02-1392. The district court found Langdon’s claims in
that complaint barred under the Eleventh Amendment. To the extent
Langdon sought compensatory and punitive damages, we affirm on
the reasoning of the district court. See Langdon v. Cooper, No. CA-
01-816-BO-5-3 (E.D.N.C. Mar. 1, 2002). To the extent that Langdon
sought prospective relief under § 1983, see TFWS, Inc. v. Schaefer,
242 F.3d 198, 204 (4th Cir. 2001), we affirm the district court’s dis-
missal of those claims because Langdon lacks standing to pursue
them. See City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983); see
also Korb v. Lehman, 919 F.2d 243, 246 (4th Cir. 1990) (noting this
Court may affirm on any ground fairly supported by the record).

   Finally, our review of Langdon’s pleadings in No. 02-1529 in
accordance with Haines reveals no error in the district court’s dis-
missal of Langdon’s complaint. We therefore affirm the dismissal of
that complaint on the reasoning of the district court. See Langdon v.
North Carolina Dep’t of Transp., CA-01-905-BO-5 (E.D.N.C. Apr. 3,
2002).

   Accordingly, we deny Langdon’s motions for extensions of time to
file reply briefs, as well as his motion objecting to the consolidation
of these appeals, and affirm the district court’s orders in Nos. 02-
1391, 02-1392, and 02-1529. Furthermore, although we decline to
impose sanctions on Langdon for pursuing these appeals at this time,
we again caution that further frivolous or malicious filings before this
court or in the district court could result in sanctions. We express no
opinion as to the motion for sanctions under Fed. R. Civ. P. 11 pend-
ing in the district court. We dispense with oral argument because the
4                       LANGDON v. GARNER
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                        AFFIRMED